Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Statement of Reasons for Allowance
Claim 10 has been amended to incorporate the limitations of claim 1 regarding the relative amounts of water-miscible lubricating oil concentrate and aqueous medium, and to delete the optional additives. The amended claim is therefore allowable over the prior art for the same reasons as claim 1 and its dependent claims, and is not a substantial duplicate of claim 1. 
As discussed in previous office actions, the claims require that the emulsion consist of about 5 to 20 parts of a water-miscible lubricating oil concentrate per 100 parts by weight of water. The Jahnke reference cited in earlier office actions does not teach the claimed emulsion, and the Athans reference discussed in earlier office actions requires an amount of oil greater than about 30% by weight, well outside the claimed range. One of ordinary skill in the art would not have been motivated to modify the compositions of the references discussed in the previous office actions to arrive at the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771